DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/25/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 and 10-15 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2015/0000599 to Chen.
In regards to Claim 1, Chen teaches a reactor system Fig. 1A-3D, comprising: a reaction chamber 210 enclosed by a chamber sidewall (chamber of 200); a susceptor 110 disposed in the reaction chamber, wherein the susceptor is disposed between a reaction space (space for reacting gas in Fig. 1A) and a lower chamber space (space below 120 for non-reactive gas) comprised in the reaction chamber, wherein the susceptor comprises a pin hole 112 disposed through the susceptor such that the pin hole is in fluid communication with the reaction space and the lower chamber space (when the wafer and the pin are not there), and such that the reaction space is in fluid communication with the lower chamber space (when the wafer and the pin are not there); and a lift pin 120, 130 disposed in the pin hole 112, wherein the lift pin comprises a pin body 120, 130, wherein the pin body comprises a pin channel, defined by a pin channel surface 122a, 122b, disposed in the pin body such that the reaction space is in fluid communication with the lower chamber space when the lift pin is disposed in the pin hole (and the wafer does not as the non-reactive gas may flow along direction A1 to the wafer) [0013-0038].
It is noted that the functionality of having the reaction space is in fluid communication with the lower chamber space is not expressly taught by the teachings of Chen. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Chen is substantially the same as the claimed apparatus, the apparatus of Chen would be capable of fulfilling the limitations of the claim and thus be able to connect the lower reaction space and the reaction space without the wafer, there being no structural difference between the apparatus of Chen and that of the claim.
In regards to Claim 2, Chen teaches the lift pin is disposed such that a pin outer surface of the pin body is disposed adjacent to a pin hole surface defining the pin hole (as shown in Fig. 2C).  
In regards to Claim 3, Chen teaches wherein the pin body 120, 130 comprises a cylindrical shape with a cutout 122B comprising the pin channel, wherein the pin body further comprises a circular cross section with the cutout comprising the pin channel, wherein the pin channel comprises a pie-slice-shape channel in the circular cross section of the pin body (as it is in a wedge shape in the vertical direction in Fig. 3C).
In regards to Claim 4, Chen teaches the pin channel is disposed within the pin body such that the pin channel surface forms an enclosed shape (in the form of 122d2 [0062]).  
In regards to Claim 6, Chen teaches the lift pin comprises a pin head 120 at a top end of the pin body 120, 130, wherein the pin channel extends through the pin head (as shown in Fig. 3A, 3B), wherein the pin head is disposed at least partially in the pin hole of the susceptor (as shown in Fig. 1A, 2B, 2C), wherein the pin head forms at least a partial seal with the susceptor (as it covers the majority of the hole 112a, 112b in Fig. 2B, 2C).
In regards to Claim 7, Chen teaches the chamber sidewall 210 is disposed proximate a susceptor outer side surface of the susceptor (outer sides of 102 as shown in Fig. 1A).  
In regards to Claim 10, Chen teaches the lift pin comprises a top end of the pin body (top of 120), wherein the lift pin and the susceptor are configured to move relative to one another such that the top end of the lift pin body is able to protrude from a substrate support surface of the susceptor (as the lift pin is movable to raise the substrate vertically [0016], as the lift pin moves relative to the susceptor, as broadly recited).  
In regards to Claim 11, Chen teaches a lift pin 120, 130 Fig. 1A-3D configured to be disposed in a susceptor 110 comprised in a reactor system Fig. 1A, comprising: a pin body (body of 120, 130) defined by a pin outer surface (outer surface of 120, 130), wherein the wherein the pin body comprises a pin channel 122B,C, or 122D, defined by a pin channel surface (as it on the outside surface of 120, 130), extending a length of the pin body (as it extends through 120; [0013-0038]).
In regards to Claim 12, Chen teaches the pin channel is disposed within the pin body such that the pin channel surface forms an enclosed shape (as shown in Fig. 3A-3D, and in hole 122d2).  
In regards to Claim 13, Chen teaches the pin channel spans linearly and parallel to an axis on which the pin body spans (as shown in Fig. 3A-3D).
In regards to Claim 14, Chen teaches the pin outer surface defines a cross-sectional shape comprising a geometric shape with a portion missing, wherein the pin channel is the portion missing (as shown in Fig. 3A-3D).
In regards to Claim 15, Chen teaches  a pin head at a top end of the pin body, wherein the pin channel extends through the pin head (as shown in Fig. 3A-3D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0000599 to Chen in view of United States Patent Application No. 2020/0020521 to Wu et al.
The teachings of Chen are relied upon as set forth in the above 102 rejection.
In regards to Claims 5, 8, and 9, Chen does not expressly teach a vacuum source in fluid communication with the lower chamber space, wherein the vacuum source is in fluid communication with the reaction space of the reaction chamber through the pin channel of the lift pin, further comprising a space disposed between the chamber sidewall and the susceptor outer side surface such that the reaction space and the lower chamber space of the reaction chamber are in fluid communication via the space, wherein fluid flow is restricted between the chamber sidewall and the susceptor outer side surface.
Wu teaches a reactor system Fig. 4A, comprising a chamber sidewall 202; a susceptor 204 disposed in the reaction chamber formed by 202, wherein the susceptor is disposed between a reaction space (top of 204) and a lower chamber space (interior of 202) comprised in the reaction chamber sidewall 202, wherein the susceptor comprises a pin hole 204B disposed through the susceptor such that the pin hole is in fluid communication with the reaction space (above 204)  and the lower chamber space (space of 202), and such that the reaction space is in fluid communication with the lower chamber space (as it is open through 204B); and a lift pin 210 disposed in the pin hole (as shown in Fig. 4B-4D), wherein the lift pin comprises a pin body 210, a vacuum source 260 in fluid communication with the lower chamber space, wherein the vacuum source 260 is in fluid communication with the reaction space of the reaction chamber through the pin channel of the lift pin (as shown in Fig. 4D) [0033-0046], further comprising a space disposed between the chamber sidewall and the susceptor outer side surface such that the reaction space and the lower chamber space of the reaction chamber are in fluid communication via the space (as shown in the gap between 204 and 202), the fluid is restricted between the chamber sidewall and the susceptor outer side surface when the wafer is covering the susceptor, as shown in Fig. 4D [0012-0064]. Wu teaches that the apparatus reduces particles between the wafer/substrate and chuck [0060].
 As it is known to provide a vacuum source, a small space between the chamber sidewall and the susceptor in a reactor space, as taught by Wu, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Chen as taught by Wu to include the vacuum source, the chamber sidewall spaces and the fluid restriction. One would be motivated to do so in order for the predictable result of reducing particles between the substrate and the chuck. See MPEP 2143, Exemplary Rationales A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2014/0265090 to Hou et al to gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716